The appellee moved to dismiss this appeal on the ground that the copy of the judgment appealed from in the transcript of the record filed in this court is not a true copy of, and does not conform with, the original judgment rendered by the court below and on file and of record in the lower court.
Whereupon the clerk of the lower court, who had confected said transcript, appeared before this court admitting that, through inadvertence and oversight, there occurred in the copy of the judgment sent to this court an error and omission as complained of by the appellee; and he asked and obtained from this court an order permitting and directing him to correct said transcript so as to conform with the original record on file in his office.
And thereupon the error was corrected and the omission supplied.
As the error and omission complained of was not imputable to the appellant but solely to the inadvertence and oversight of the clerk, and as said error and omission have now been corrected and supplied, the same affords no ground for dismissing the appeal. *Page 93 
Hayne v. Assessor, 143 La. 697, 79 So. 280, citing C.P. art. 898, Act 229 of 1910, p. 388.
The motion to dismiss is therefore denied.